Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS January 14, 2011 CAUTION REGARDING FORWARD-LOOKING STATEMENTS This management discussion and analysis may contain forward-looking statements within the meaning of securities laws.Such statements include, but are not limited to, statements relating to: • our ability to obtain the substantial capital required to fund research and operations; • our plans to obtain partners to assist in the further development of our product candidates; • our expectations with respect to existing and future corporate alliances and licensing transactions with third parties, and the receipt and timing of any payments to be made by us or to us in respect of such arrangements; • our expectations regarding future financings; • our plans to conduct clinical trials; and • our expectations regarding the progress and the successful and timely completion of the various stages of our drug discovery, pre-clinical and clinical studies and the regulatory approval process the Company’s plans, objectives, expectations and intentions and other statements including words such as “anticipate”, “contemplate”, “continue”, “believe”, “plan”, “estimate”, “expect”, “intend”, “will”, “should”, “may”, and other similar expressions. Such statements reflect our current views with respect to future events and are subject to risks and uncertainties and are necessarily based upon a number of estimates and assumptions that, while considered reasonable by us are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements that may be expressed or implied by such forward-looking statements, including, among others: • our ability to continue to operate as a going concern; • our ability to obtain the substantial capital required to fund research and operations; • our lack of product revenues and history of operating losses; • our early stage of development, particularly the inherent risks and uncertainties associated with (i) developing new drug candidates generally, (ii) demonstrating the safety and efficacy of these drug candidates in clinical studies in humans, and (iii) obtaining regulatory approval to commercialize these drug candidates; • the progress of our clinical trials; • our liability associated with the indemnification of Old Lorus and its directors, officers and employees • our ability to find and enter into agreements with potential partners; • our drug candidates require time-consuming and costly preclinical and clinical testing and regulatory approvals before commercialization; • clinical studies and regulatory approvals of our drug candidates are subject to delays, and may not be completed or granted on expected timetables, if at all, and such delays may increase our costs and could delay our ability to generate revenue; • the regulatory approval process; • our ability to attract and retain key personnel; • our ability to obtain patent protection and protect our intellectual property rights; • our ability to protect our intellectual property rights and to not infringe on the intellectual property rights of others; • our ability to comply with applicable governmental regulations and standards; • development or commercialization of similar products by our competitors, many of which are more established and have greater financial resources than we do; • commercialization limitations imposed by intellectual property rights owned or controlled by third parties; • our business is subject to potential product liability and other claims; • our ability to maintain adequate insurance at acceptable costs; • further equity financing may substantially dilute the interests of our shareholders; • changing market conditions; and • other risks detailed from time-to-time in our ongoing quarterly filings, annual information forms, annual reports and annual filings with Canadian securities regulators and the United States Securities and Exchange Commission, and those which are discussed under the heading “Risk Factors”. Should one or more of these risks or uncertainties materialize, or should the assumptions set out in the section entitled “Risk Factors” underlying those forward-looking statements prove incorrect, actual results may vary materially from those described herein.These forward-looking statements are made as of the date of this management, discussion and analysis or, in the case of documents incorporated by reference herein, as of the date of such documents, and we do not intend, and do not assume any obligation, to update these forward-looking statements, except as required by law.We cannot assure you that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Investors are cautioned that forward-looking statements are not guarantees of future performance and accordingly investors are cautioned not to put undue reliance on forward-looking statements due to the inherent uncertainty therein. 1 LIQUIDITY AND CAPITAL RESOURCES Since its inception, Lorus has financed its operations and technology acquisitions primarily from equity and debt financing, the proceeds from the exercise of warrants and stock options, and interest income on funds held for future investment.We plan to continue our development programs from internal resources as they are available. We have not earned substantial revenues from our drug candidates and are therefore considered to be in the development stage.The continuation of our research and development activities and the commercialization of the targeted therapeutic products are dependent upon our ability to successfully finance and complete our research and development programs through a combination of equity financing and payments from strategic partners.We have no current sources of payments from strategic partners. The interim consolidated financial statements have been prepared on a going concern basis in accordance with Canadian generally accepted accounting principles ("Canadian GAAP"). The going concern basis of presentation assumes that Lorus will continue in operation for the foreseeable future and be able to realize our assets and discharge our liabilities and commitments in the normal course of business. There is significant doubt about the Company’s ability to continue as a going concern because management has forecasted that our current level of cash and cash equivalents and short-term investments, including the December 1, 2010 private placement described below, will not be sufficient to execute its current planned expenditures for the next 12 months without further investment. Lorus is currently in discussion with several potential investors to provide additional funding. Management believes that it will complete one or more of these arrangements in sufficient time to continue to execute its planned expenditures without interruption. However, there can be no assurance that the capital will be available as necessary to meet these continuing expenditures, or if the capital is available, that it will be on terms acceptable to the Company. The issuance of common shares by Lorus could result in significant dilution in the equity interest of existing shareholders.There can be no assurance that we will be able to obtain sufficient financing to meet future operational needs. As a result, there is a significant doubt as to whether the Company will be able to continue as a going concern and realize its assets and pay its liabilities as they fall due. The interim consolidated financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate.If the going concern basis were not appropriate for these financial statements, then adjustments would be necessary in the carrying value of the assets and liabilities, the reported revenue and expenses and the balance sheet classifications used. The following discussion should be read in conjunction with the audited financial statements for the year ended May 31, 2010 and the accompanying notes (the "Financial Statements").The Financial Statements, and all financial information discussed below, have been prepared in accordance with Canadian GAAP.All amounts are expressed in Canadian dollars unless otherwise noted.All comparative figures presented in these consolidated financial statements include those of those of Old Lorus prior to the Arrangement Date (as defined below) and the Company after the Arrangement Date.References in this Management’s Discussion and Analysis (“MD&A”) to the “Company”, “Lorus”, “we”, “our”, “us” and similar expressions, unless otherwise stated, refers to Lorus Therapeutics Inc. SHARE CONSOLIDATION In accordance the authority granted by shareholders at the Company’s annual and special meeting on November 30, 2009 to permit it to implement a consolidation of the Company’s outstanding common shares in a ratio of between 1-for-10 and 1-for-50 at any time prior to November 30, 2010, the Company’s Board of Directors approved a 1-for-30 share consolidation which became effective May 25, 2010. In the interim MD&A, all references to number of shares, stock options and warrants in the current and past periods have been adjusted to reflect the impact of the consolidation.All amounts based on the number of shares, stock options or warrants, unless otherwise specified, such as (loss) earnings per share and weighted average issuance price in the case of stock options have been adjusted to reflect the impact of 1-for-30 share consolidation. OVERVIEW Lorus is a life sciences company focused on the discovery, research and development of effective anticancer therapies with a high safety profile.Lorus has worked to establish a diverse anticancer product pipeline, with products in various stages of development ranging from pre-clinical to preparation for initiation of a Phase III clinical trial.A growing intellectual property portfolio supports our diverse product pipeline. We believe that the future of cancer treatment and management lies in drugs that are effective, have minimal side effects, and therefore improve a patient's quality of life.Many drugs currently approved for the treatment and management of cancer are toxic with severe side effects, and we therefore believe that a product development plan based on effective and safe drugs could have broad applications in cancer treatment.Lorus' strategy is to continue the development of our product pipeline using several therapeutic approaches. Each therapeutic approach is dependent on different technologies, which we believe mitigates the development risks associated with a single technology platform.We evaluate the merits of each product throughout the clinical trial process and consider commercial viability as appropriate.The most advanced anticancer drugs in our pipeline, each of which flow from different platform technologies, are antisense, small molecules and immunotherapeutics. Our business model is to take our product candidates through pre-clinical testing and into Phase I and Phase II clinical trials.It is our intention to then partner or co-develop these drug candidates after successful completion of Phase I or II clinical trials.Lorus will give careful consideration in the selection of partners that can best advance its drug candidates into a pivotal Phase III clinical trial and, upon successful results, commercialization.Our objective is to receive upfront and milestone payments as well as royalties from such partnerships, which will support continued development of our other product candidates. 2 Our success is dependent upon several factors, including, maintaining sufficient levels of funding through public and/or private financing, establishing the efficacy and safety of our products in clinical trials and securing strategic partnerships. Our net loss for the three months ended November 30, 2010 remained consistent at $1.3 million ($0.11 per share) compared to $1.3 million ($0.14 per share) in the same period in the prior year.The Company had a net loss of $2.4 million ($0.23 per share) for the six months ended November 30, 2010 compared to net earning of $8.5 million (basic earnings $0.97 per share, diluted earnings of $0.95 per share) during the same period in the prior year.The year-to-date net earnings in fiscal 2010 is a result of the $11.0 million gain on sale recognized on the extinguishment of our convertible debentures in June 2009. We utilized cash of $2.6 million in our operating activities in three-month period ended November 30, 2010 compared with $651 thousand during the same period in fiscal 2010.For the six months ended November 30, 2010 we utilized cash of $3.3 million compared with $1.6 million in the same period last year.The increase in cash utilized in the three and six months ended November 30, 2010 compared with the same periods in the prior year is due to a reduction in accounts payable and accrued liabilities as well as the repayment of outstanding promissory notes At November 30, 2010, we had cash and cash equivalents $1.9 million compared to $667 thousand at May 31, 2010.Subsequent to the quarter end, on December 1, 2010 the Company completed a private placement for proceeds of $1.7 million.As such Lorus had $3.6 million in cash and cash equivalents available for use on December 1, 2010. RESULTS OF OPERATIONS Revenue Revenue for the three-month period ended November 30, 2010 was nil compared with revenue of $79 thousand for the same period last year.For the six-month period ended November 30, 2010, total revenue was also nil compared with $128 thousand in the same period last year.Revenue recorded in the prior year was related to an increase in milestone revenues associated with the license of Virulizin to ZOR Pharmaceuticals (“ZOR”).During the quarter ended November 30, 2008 Lorus received a $178 thousand (US$150 thousand) milestone payment from ZOR related to their achievement of a financing milestone, this milestone was recognized over the remaining 12 months of a service contract whereby Lorus agreed to provide consulting services to ZOR.As of November 30, 2009, the Company had fully recognized the milestone payments.The service agreement with ZOR expired in October 2009. Research and Development Research and development expenses totaled $603 thousand in the three-month period ended November 30, 2010 compared to $658 thousand during the same period in the prior year and decreased to $1.1 million from $1.2 million in the six month period ended November 30, 2010 as compared to the same period in the prior year. Research and development expenditures are lower for the three month period ended November 30, 2010 compared with the prior year due to the completion of the Phase II AML clinical trial in November 2009 for which we no longer incur expenditures as well as lower personnel costs due to headcount reductions offset by higher costs related to the preparation of a Phase I clinical trial for LOR-253. For the six month period ended November 30, 2010 research and development spending decreased due to the completion of the Phase II AML clinical trial as discussed above and lower personnel costs offset by higher spending on the LOR-253 clinical program and a research tax creditwhich further offset expenditures in the prior year. General and Administrative General and administrative expenses totaled $564 thousand in the three-month period ended November 30, 2010 compared to $743 thousand in same period in the prior year.For the six month period ended November 30, 2010, general and administrative expenses were $1.2 million compared with $1.3 million in the same period in the prior year. General and administrative expenses were lower in the three months ended November 30, 2010 compared with the prior year due to reduced patent costs resulting from one time charges in the prior year and timing of filings as well as lower personnel costs and lower costs associated with our annual general meeting. General and administrative expensed remained fairly consistent with the prior year for the six month period ended November 30, 2010.Cost savings due to reduced personnel, lower patent costs due to one time charges in the prior year and general cost reductions were offset during the six month period by $160 thousand in expenses associated with the terminated financing.We do not expect to incur any further expenses related to the terminated financing discussed below. Stock-Based Compensation In the three-month period ended November 30, 2010, the Company recognized a stock-based compensation expense of $31 thousand compared with a recovery of $89 thousand in the same period last year.In the six-month period ended November 30, 2010 the Company recognized an expense of $80 thousand compared with $16 thousand for the same period in the prior year.Stock based compensation expense in the current year is significantly lower than prior years (excluding fiscal 2010) due to no option issuances year to date.The recovery recorded in the quarter ended November 30, 2009 was due to a recovery related to the forfeiture of unvested options. Subsequent to the quarter end the Company issued options to certain directors, officers and employees.In additon certain officers and employees agreed to the cancellation of issued stock options held by them.These transactions will be accounted for in the third quarter of fiscal 2011. 3 Depreciation and Amortization Depreciation and amortization expenses decreased to $14 thousand in the three-month period and $28 thousand in the six-month period ended November 30, 2010 as compared to $22 thousand and $43 thousand in the same periods, respectively, in the prior year.The decrease in depreciation and amortization expense is the result of reduced capital asset purchases over the past three fiscal years. Interest Expense Interest expense was $43 thousand in the three-month period ended November 30, 2010 compared with $14 thousand in the same period last year.For the six-month period ended November 30, 2010 interest expense was $71 thousand compared with $41 thousand for the same period last year. Interest expense for the three and six months ended November 30, 2010 relates to interest accrued at a rate of 10% on the related party promissory notes described below.These promissory notes were all repaid at November 30, 2010.Interest expense in the three months ended November 30, 2009 was related to the promissory note entered into in October 2009 and repaid November 27, 2009.Interest expense in the six months ended November 30, 2009 includes interest at a rate of prime plus 1% on the $15.0 million convertible debentures.The Company repurchased the convertible debentures in June 2009. Accretion in Carrying Value of Secured Convertible Debentures There was no accretion expense for the three and six-month periods ended November 30, 2010 as a result of the repurchase transaction described below.There was no accretion expense during the three-month period ended November 30, 2009.Theaccretion expense recorded in the six-month period ended November 30, 2009 relates to the period June 1, 2009 to June 19, 2009.When the debentures were originally established, the Company allocated the proceeds from each tranche of the debentures to the debt and equity instruments issued on a relative fair value basis resulting in the $15.0 million debentures having an initial cumulative carrying value of $9.8 million as of their dates of issuance. Prior to the repurchase of the convertible debentures, each reporting period, the Company accreted the carrying value of the convertible debentures such that if they had remained outstanding to maturity, October 6, 2009, the carrying value of the debentures would be the face amount of $15.0 million.As a result of the repurchase transaction, the Company no longer incurs accretion costs on these debentures. InterestIncome Interest income totaled nil in the three-month period ended November 30, 2010 compared to $3 thousand in the same period last year.For the six-month period ended November 30, 2010 interest income totaled $4 thousand compared with $14 thousand in the same period last year.The decrease in interest income during both the three and six month periods ended November 30, 2010 is due to a lower average cash and investment balances and lower interest rates available on investments compared to the same periods in the prior year. Net (loss) earning for the period Our net loss for the three months ended November 30, 2010 remained consistent at $1.3 million ($0.11 per share) compared to $1.3 million ($0.14 per share) in the same period in the prior year.The Company had a net loss of $2.4 million ($0.23 per share) for the six months ended November 30, 2010 compared to net earning of $8.5 million (basic earnings $0.97 per share, diluted earnings of $0.95 per share) during the same period in the prior year.The year-to-date net earnings in fiscal 2010 are primarily a result of the $11.0 million gain on sale recognized on the extinguishment of its convertible debentures in June 2009.Our loss from operations for the three and six month periods ended November 30, 2010 (before the gain on repurchase of the convertible debentures) remained consistent at $1.3 million and $2.4 million compared with $1.3 million and $2.5 million in the same periods in the prior year. Research and development and general and administrative costs were lower in the three and six month periods ended November 30, 2010 as a result of reduced spending on LOR-2040 due to the completion of the Phase II clinical trial in 2009, lower personnel, patent and other overhead costs. These reductions are partly offset by costs associated with the LOR-253 Phase I clinical trial to be initiated in the third quarter as well as the terminated financing discussed below.In the three months ended November 30, 2010 compared with the prior year higher stock based compensation costs offset these decreases with an expense of $31 thousand in the current year compared with a $89 thousand recovery in the prior year as well as revenue of $79 thousand in the prior year compared with no revenue in the current year. For the six months ended November 30, 2010 lower general and administrative and research and development costs were offset by higher stock based compensation costs in the current year by $64 thousand as well as revenue of $128 thousand in the prior year and no revenue in the current year. RIGHTS OFFERING On August 27, 2010 the Company announced a proposed rights offering as described below including a $4 million standby purchase agreement from a director of the Company, Mr. Herbert Abramson. Mr. Abramson also provided the Company with interim financing by way of three $500 thousand monthly loans, advanced on August 11, 2010, September 13, 2010 and October 5, 2010. The loans were unsecured, had a six-month term (or the earlier of the closing of the rights issue) and bore interest at the annual rate of 10%. All three notes were repaid upon the close of the rights offering described below. On September 27, 2010 Lorus filed a final short form prospectus in each of the provinces of Canada in connection with a distribution to its shareholders in eligible jurisdictions outside the United States of rights exercisable for units of the Company (the “Rights Offering”). Under the Rights Offering, holders of common shares of the Company as of October 12, 2010, the record date, received one right for each common share held as of the record date. Each two rights entitled the holder thereof to purchase a unit of the Company at a price of $1.11 per unit. Each unit consisted of one common share of the Company and one warrant to purchase an additional common share of the Company at a price of $1.33 until May 2012. 4 A total of 4.2 million units of the Company at a price of $1.11 per unit were issued in connection with the rights offering. As a result of the rights offering Lorus issued 4.2 million common shares and 4.2 million common share purchase warrants. In connection with the rights offering, the Company secured a standby purchase arrangement of $4 million by Herbert Abramson, one of Lorus’ directors. Mr. Abramson agreed to make an investment such that the minimum gross proceeds of the proposed rights offering would be $4 million. No fee was payable to Mr. Abramson for this commitment. In accordance with the terms of the stand-by purchase agreement, Mr. Abramson subscribed for 3.6 million of the 4.2 million units of the offering for $4.0 million. The total costs associated with the transaction were approximately $370thousand.The Company has allocated the net proceeds of the Rights Offering to the common shares and the common share purchase warrants based on their relative fair values.Based on relative fair values, $3.2million of the net proceeds were allocated to the common shares and $1.0 million to the common share purchase warrants. TERMINATED U.S. FINANCING In April 2010, the Company filed a Registration Statement on Form F-1 (the "Registration Statement") with the United States Securities and Exchange Commission (the "SEC") for an offering of up to US$17.5 million of units in the United States. In August 2010 the Company announced that due to unfavourable market conditions the Registration Statement would be withdrawn and the public financing would not proceed.The Company incurred fees of approximately $569 thousand related to this filing which were included in general and administrative expenses for the year ended May31, 2010.An additional $156 thousand in fees were incurred in the six months ended November 30, 2010 and included in general and administrative expenditures. RELATED PARTY TRANSACTIONS In October 2009, the Company entered into a loan agreement with a member of its Board of Directors, Mr. Herbert Abramson, to borrow $1 million. The loan amount, which was received on October 6, 2009, was unsecured, evidenced by a promissory note and bore interest at the annual rate of 10%. The principal and interest were due in six months. The principal amount of $1.0 million was applied to subscribe for Units as part of the November 27, 2009 private placement. In April 2010, the Company entered into a loan agreement with a company related to the same member as above of its Board of Directors to borrow $1 million. The loan amount, which was received on April 14, 2010, was unsecured, evidenced by a promissory note and bore interest at the annual rate of 10%. The principal and interest amount were due in six months and later extended a further three months. The principal amount was repaid in November 2010. See also Rights Offering and Subsequent Events for further related party transactions. DEBENTURE REPURCHASE The terms of the secured convertible debentures are described in note 13 to the Company's annual consolidated financial statements for the period ended May 31, 2010.The Company repurchased these debentures, which were originally due on October 6, 2009, on June 19, 2009. Under the agreement, Lorus purchased all of the convertible debentures from The Erin Mills Investment Corporation (“TEMIC “) for consideration that included a cash payment on close of the transaction of $3.3 million, the assignment of rights under the license agreement with ZOR Pharmaceuticals Inc, LLC (“ZOR”), certain intellectual property associated with Virulizin and all of Lorus' shares in its wholly owned subsidiary, Pharma Immune, which held an equity interest in ZOR (the "Consideration").Under the agreement, Lorus is entitled to 50% of any royalties received under the ZOR license agreement and 50% of the value of any transaction completed in territories not covered by the ZOR license agreement.Lorus also retained a perpetual royalty free license for the animal use of Virulizin.TEMIC is fully responsible for all clinical and regulatory costs associated with commercialization of Virulizin in territories not covered by the ZOR license agreement.Lorus will assist TEMIC with certain agreed upon services. For receipt of this Consideration, TEMIC released all security interest in the assets of Lorus. As a result of the transaction, the Company recognized a gain on the repurchase of the debentures of $11.0 million reflecting the difference between the fair value of the debentures at the repurchase date, net of transaction costs of approximately $221 thousand, and the cash payment amount of $3.3 million.In addition, as a result of extinguishing the debentures, $3.8 million, the equity portion of the debentures, was transferred to contributed surplus. The gain on repurchase of the debentures did not result in income taxes payable as the Company had sufficient capital loss and non-capital loss carryforwards to shelter these gains. WARRANT EXPIRY The 571 thousand warrants issued on August 7, 2008 expired unexercised on August 10, 2010.This expiry results in a transfer of the value attributed to the expired warrants of $417 thousand to contributed surplus. 5 PLAN OF ARRANGEMENT AND CORPORATE REORGANIZATION On July 10, 2007 (the “Arrangement Date”), the Company (or “New Lorus”) completed a plan of arrangement and corporate reorganization with, among others, 4325231 Canada Inc., formerly Lorus Therapeutics Inc. (“Old Lorus”), 6707157 Canada Inc. and Pinnacle International Lands, Inc (the “Arrangement”).As a result of the plan of arrangement and reorganization, among other things, each common share of Old Lorus was exchanged for one common share of the Company and the assets (excluding certain future tax attributes and related valuation allowance) and liabilities of Old Lorus (including all of the shares of its subsidiaries held by it) were transferred, directly or indirectly, to the Company and/or its subsidiaries.The Company continued the business of Old Lorus after the Arrangement Date with the same officers and employees and continued to be governed by the same directors as Old Lorus prior to the Arrangement Date.Therefore, the Company’s operations have been accounted for on a continuity of interest basis and accordingly, the interim consolidated financial statement information included in this MD&A reflect that of the Company as if it had always carried on the business formerly carried on by Old Lorus. QUARTERLY FINANCIAL INFORMATION (UNAUDITED) The selected financial information provided below is derived from the Company’s unaudited quarterly financial statements for each of the last eight quarters. Research and development expenditures have remained fairly consistent over the past eight quarters with the exception of February 28, 2009 when spending was higher due to the manufacture of LOR-253 drug for future development. General and administrative expenses have remained fairly consistent over the past two years as the Company continues to reduce overhead spending.The quarter ended November 30, 2009 had slightly higher spending due to one time patent costs.For the quarter ended May 31, 2010 expenditures were higher than average due to $569 thousand in costs associated with a terminated financing initiative which were written off during the quarter. The Company recognized a gain on the repurchase of its convertible debentures and transfer of assets of $11.0 million in the quarter ended August 31, 2009. Cash used in operating activities fluctuates significantly based on the timing of payments.For the quarter ended November 30, 2010 the number was much higher due to the repayment of promissory notes discussed under Rights Offering. (Amounts in 000’s except for per common share data) Nov. 30, Aug. 31, May 31, Feb 28, Nov 30, Aug 31, May 31, Feb 28, Revenue $
